Exhibit 99.2 Chapter B of the Periodic Report Directors' Report on the State of the Company's Affairs for the three months ended March 31, 2011 We respectfully present the Directors' Report on the state of affairs of "Bezeq" The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the subsidiaries together: "the Group") for the three months ended March 31, 2011 The Directors’ Report contains a condensed review of its subject matter and it assumes that the Directors’ Report at December 31, 2010 is also available to the reader. Since April 25, 2010 the financial statements of Walla! Communications Ltd. ("Walla") have been consolidated in the Group's financial statements. The Group reports on four main segments in its financial statements: 1) Domestic fixed-line communications 2) Cellular 3) International communications, internet and NEP services 4) Multi-channel television The Company's consolidated financial statements include an "Other" segment, which comprises mainly internet and portal services (through Walla) and customer call center services (through Bezeq Online). This Other segment is not material on the Group level. Profit in the reporting period amounted to NIS 406 million, compared with NIS 642 million in the corresponding quarter. Quarter results were affected primarily by a rise in other net operating expenses, due to recording of expenses for the early retirement plan (see Note 12A to the financial statements). See below for further details. A. Explanations of the Board of Directors for the state of the Company's affairs, the results of its operations, its equity, cash flows and other matters 1. Financial position A) The Group's assets at March 31, 2011 amounted to approximately NIS 15.13 billion, compared with approximately NIS 14.23 billion at March 31, 2010, of which approximately NIS 5.77 billion (approximately 38%) are property, plant and equipment, compared with approximately NIS 5.44 billion (approximately 38%) at March 31, 2010. The increase in the Group’s assets is mainly due to consolidation of the assets of Walla with those of the Group (which was mainly reflected in intangible assets and trade receivables) and an increase in assets in the domestic fixed-line communications segment and the cellular segment as described below. In the domestic fixed-line communications segment, total assets, without the investment in investees, increased by approximately NIS 362 million, compared with March 31, 2010. The increase is mainly due to an increase in property, plant and equipment following deployment of the NGN and due to an increase in intangible assets. The increase was moderated by a decrease in cash balances and deferred taxes. In the cellular segment, assets increased from approximately NIS 4.76 billion at March 31, 2010 to approximately NIS 5.09 billion at March 31, 2011. The increase is mainly due to an increase in trade receivables, primarily as a result of an increase in revenue from the sale of terminal equipment in installments and an increase in inventory, which was partially offset by a decrease in property, plant and equipment and intangible assets and a decrease in cash balances. In the international communications, internet and NEP services segment, assets decreased from approximately NIS 1.098 billion at March 31, 2010 to approximately NIS 1.07 billion at March 31, 2011. Most of the decrease was in cash balances following distribution of a dividend in the period and investment in associates following the transfer of the holdings in Walla to the Company. The decrease was partially offset by an increase in property, plant and equipment and intangible assets. In the multichannel television segment, assets increased from approximately NIS 1.231 billion at March 31, 2010 to approximately NIS 1.252 billion at March 31, 2011. The increase was mainly due to an increase in intangible assets and trade receivables. B) The Group's debt to financial institutions and debenture holders at March 31, 2011 amounted to approximately NIS 5.64 billion, compared with approximately NIS 3.88 billion at March 31, 2010. The increase is due to bank loans received in the domestic fixed-line communications segment. The increase was partially offset by repayment of debentures in the domestic fixed-line communications segment and repayment of debentures and loans in the cellular segment. 2. Results of operations A) Principal results Condensed consolidated data from the statement of income: Three months ended March 31 Increase Change NIS millions NIS millions (decrease) % Continuing operations Revenue (2 ) - Costs and expenses 2,248 2,041 207 10 % Operating profit ) )% Financing expenses (revenue), net 20 ) 42 - Profit after financing expenses (income), net ) )% Share in losses of investees 65 23 42 % Profit before income tax ) )% Income tax 174 231 ) )% Profit for the period 406 642 ) )% Attributable to: Owners of the Company ) )% Non-controlling interests (1
